03/13/2020


Walter Stewart, Jr.
#2048920                                                                  Case Number: DA 20-0030
CoreCivic-CCC
50 Crossroads Drive
                                                              FILED
Shelby, MT 59474
406/434-7068
                                                              MAR 1 3 2020
                                                            Bowen Greenwood
                                                          Clerk of Suprerne Court
Pro Se Appellant                                             State of Montana


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                   Supreme Court No. DA 20-0030

WALTER STEWART, JR.                  )
     Plaintiff and Appellant,        )   GRANT OF EXTENSION
                                     )
v.                                   )
                                     )
1?)mndon             le+. al.,       )
     Defendant5and 'AppeileeL        )


     Pursuant to the authority granted under M.R.App.P. 26(1), the

Appellant is qiven a 30-day extension of time until April 13th, to

allow the Appellant the continued opportunity to secure representation

for his appeal matter.

     DATED this    1,..3\r day   of March, 2020.